16 So. 3d 274 (2009)
Elmer MOORE, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-1400.
District Court of Appeal of Florida, First District.
August 21, 2009.
Elmer Moore, pro se, Petitioner.
Bill McCollum, Attorney General, and Heather Flanagan Ross, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for belated appeal is denied. However, the correspondence filed in this court on December 29, 2008, in case number 1D08-0654 shall be treated as a timely notice of appeal to review the December 2, 2008, circuit court order denying defendant's motion for postconviction relief in Duval County circuit Court case number 16-2006-CF-0786-AXXX.
ALLEN, DAVIS, and PADOVANO, JJ., concur.